          Case 1:20-cv-05267-MKV Document 8 Filed 09/11/20 Page 1 of 1

                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
                                                               DATE FILED: 09/11/2020
 JOSH BEEMAN,

                              Plaintiff,

                       -against-
                                                               1:20-cv-05267-MKV
 CRONOS DESIGN, LLC, a Colorado
 Limited Liability Company doing business                           ORDER
 as Aluminum systems NY by Cronos
 Design, and Does 1–10,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on July 9, 2020 [ECF No. 1]. Proof of service filed with the

Court on July 17, 2020, reflects that Defendant Cronos Design, LLC was served with the

Complaint on July 16, 2020 [ECF No. 7]. To date, Defendant Cronos Design, LLC has not

answered the Complaint or otherwise appeared in this action.

       Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before October 2, 2020. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website.



SO ORDERED.
                                                   _________________________________
Date: September 11, 2020                           MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
